DETAILED ACTION
Claim(s) 5-32 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 August 2019 is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5, 9, 28, and 30 are objected to because of the following informalities:
Regarding Claim 5, line 21 currently reads “receive signals related to the presence of fluid”, however it appears it should read --receive signals related to a presence of fluid-- (emphasis added).
Regarding Claim 5, lines 28-29 currently read “with fluid in fluid tube in the housing”, however it appears it should read --with fluid in the fluid tubes in the housing-- (emphasis added).
Regarding Claim 9, lines 1-2 currently read “said at least two analytes comprise glucose”, however, it appears it should read --comprises glucose-- (emphasis added).
Regarding Claims 28 and 30, the claims appear they should read --Claim 5,-- (emphasis added).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a connector configured to interface with one lumen of a catheter”, in claim 5; and
“an analysis module … to determine measurements of at least two analytes”, in claim 5.
These limitations are being interpreted as follows:
“self-sealing valves, such as a spring valve”, or equivalents thereof, as recited in para. [0087] of the Specification filed on 07 February 2019; and
“electrical and/or electrochemical measurements”, “a spectrometer, photometer, reflectometer”, or equivalents thereof, as recited in para. [0100] and [0170] of the Specification filed on 07 February 2019.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the term “prominent” in claim 5 (pages 3 and 4), and claims 12-14 is a relative term which renders the claim indefinite. The term “prominent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification, filed on  07 February 2019, does not provide a standard for a definition of “prominent”, and term does not have a standard to provide one of ordinary skill in the art with the scope of the invention. It is recommended to the Applicant to remove “prominent”. For the purposes of examination, “prominent” is being interpreted as being displayed anywhere on the large touchscreen and visible from 30 feet. Claims 6-32 are rejected due to their dependence from claim 5.
Regarding claim 29, the phrase "can comprise" and “can correspond” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 32, the phrase "can be selected" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is recommended to the Applicant to amend claim 32 to recite --one or more portions of the interactive history region are configured to be selected--. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-32 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claim 5, under the broadest reasonable interpretation, the claimed invention as a whole encompasses a human organism. Claim 5 recites “respond to a touch by a user …”, which encompasses a human organism. It is recommended to the Applicant to amend the claim limitation to recite the processor is configured to respond to a touch by a user. Claims 6-32 are rejected due to their dependence from claim 5. 
Regarding Claim 25, under the broadest reasonable interpretation, the claimed invention as a whole encompasses a human organism. Claim 25 recites “the interactive history region touched by the user”. It is recommended to the Applicant to amend the claim limitation to recite the interactive history region is configured to be touched by the user. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5-32 appear to be allowable over the prior art. The closest prior art made of record includes Keenan et al. (Pub. No. US 2008/0077073) and Peter Rule (US 2010/0121170). 
Keenan discloses an analyte detection system for measuring a level of an analyte in bodily fluid (Abstract, Fig. 1A, para. [0098]) including a connector, a housing with a series of fluid tubes, valves,3 and a measurement complex (Fig. 1A, para. [0100], para. [0133]). Keenan further discloses a user interface for accepting user inputs corresponding to the patient (Abstract, Fig. 1, element 140, para. [0098], para. [0460], para. [0496-0497]), and a patient monitoring screen with buttons for various functions (Fig. 49, elements 4946, and para. [0466]). 
However, Keenan does not disclose the display is readable from 30 feet, measuring and displaying two analyte values, an interactive history region for accepting annotation inputs with a virtual keyboard at a selected time and recording the annotation inputs within a database, displaying a symbol to indicate the presence of an annotation, allow retrieval of the annotations from the database, predicting an analyte value at a future time and displaying a first area and a second area of the analyte measurements that are above or below thresholds with different colors. Further, the elements not found within the prior art would not have been obvious to a person of ordinary skill in the art at the time of filing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791